DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20, 24-25, 27, and 31 directed to species non-elected without traverse.  Accordingly, claims 19-20, 24-25, 27, and 31 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Falk Ewers on 08/26/2022.

The application has been amended as follows: 

In The Claims:
…
9. (Currently Amended) The balancing device according to claim 1, further comprising 

…
19. (Cancelled)

20. (Cancelled)
…

24. (Cancelled)

25. (Cancelled)
…

27. (Cancelled)
…

31. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Boisclair (WO 2017/015764) discloses a balancing device comprising a housing with two magnet assemblies that interact to provide a torque that compensates a second unbalancing torque. Boisclair fails to disclose phase and torque adjusting mechanisms and while Janson (US 4,239,092) teaches the required torque adjusting mechanism, no reference has been found that teaches a phase adjusting mechanism comprising a member outside a housing connected to a magnet shell by a connecting element so that the member, connecting element, and shell can be rotated as a unit. Corbin, III et al. (US 7,294,947), Lehde (US 2,807,734), and Chen (US 6,234,938) each disclose magnet joints which have torque adjustment mechanism but they also lack phase adjustment mechanisms as claimed. For these reasons and as no reference has been found in updated searches which can modify Boisclair with the phase adjustment mechanism or be used in a new rejection, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631